382 A.2d 1390 (1978)
STATE of Maine
v.
Raymond J. CARON.
Supreme Judicial Court of Maine.
March 10, 1978.
Thomas E. Delahanty, II, Dist. Atty., R. Barrie Michelsen, Asst. Dist. Atty. (orally), Auburn, for plaintiff.
Gaston M. Dumais (orally), Lewiston, for defendant.
Before McKUSICK, C. J., and POMEROY, WERNICK, ARCHIBALD, GODFREY and NICHOLS, JJ.
PER CURIAM.
Appellant Raymond J. Caron was charged with a violation of 29 M.R.S.A. § 893 which makes it a crime to leave the scene of an accident involving personal injury without stopping and making oneself known in the manner prescribed by 29 M.R. S.A. § 896. A jury trial was held and a guilty verdict was returned.
Included in the trial court's charge to the jury was the following statement:
"This Defendant says that he remained for what he says was a reasonable period of time. He says that he was uncomfortable for personal reasons and he had to leave to go to his attorney's office to go to the bathroom. Whether he had to leave to go there to the bathroom or whether he had to see the attorney because of what happened, I don't know. It is speculation, of course, and I am not going to speculate and neither should you; but, he says he had to go to the bathroom. He can go right there at the same corner in the filling station, as I recall it. I'm sure that they had rest rooms there; but in any event, he did not remain for any lengthy time although he said it was 25, 20, 25 minutes . . .."
Appellant objected to this portion of the charge. The court's statement contains an opinion on an issue of fact in the case and tends to disparage appellant's theory of the case. The statement was inappropriate. Appellant is entitled to a new trial.
The entry is:
Appeal sustained.
Judgment vacated and case remanded for a new trial.
DELAHANTY, J., did not sit.